Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 1 of 21 PageID 6110




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

    Aatrix Software, Inc.,

           Plaintiff,

    v.                                                   Case No. 3:15-cv-00164-HES-MCR

    Green Shades Software, Inc.,

          Defendant.
    _______________________________________/

               DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
                 MOTION TO COMPEL PRODUCTION OF DOCUMENTS
                 (DOC. 144) AND MEMORANDUM OF LAW IN SUPPORT

           Defendant Green Shades Software, Inc. (“Defendant”), pursuant to Fed. R. Civ. P. 37

    and M.D. Fla. L.R. 3.01, responds to oppose Plaintiff Aatrix Software, Inc.’s (“Plaintiff”)

    Motion to Compel Production of Documents (“Motion to Compel”) (Doc. 144), and requests

    that this Court deny it as untimely, unfounded, and baseless. Further, Defendant states:

    I.     INTRODUCTION

           This Court’s Scheduling Order is clear: “All requests and motions pertaining to

    discovery . . . disputes which require Court intervention shall be made by proper motion

    immediately.” (Doc. 99, at 1). The Court admonishes parties not to wait until the last minute

    to file motions to compel. This Motion to Compel was made at the thirteenth hour – 11:05

    p.m. EDT on May 20, 2019, within the final hour of fact discovery before the midnight cut-

    off date that had been looming upon the parties and their counsel for months. The Motion to

    Compel is untimely: Plaintiff has known about the information it seeks for years, or at least

    by April 23-24, 2019, and waited too late to raise these issues with the Court.
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 2 of 21 PageID 6111




            To shine the spotlight away from its own dilatoriness, Plaintiff spins a false narrative,

    conjuring a discovery dispute out of thin air. Both parties produced documents on a rolling

    basis, Plaintiff producing thousands of documents before Defendant’s 2019 production

    Plaintiff now complains about, Plaintiff producing more documents days before depositions

    of Plaintiff’s witnesses. Both parties shifted their deposition schedules to accommodate the

    other, and neither side complained. Plaintiff took Defendant’s depositions over multiple

    days, closed the depositions, and did not raise any discovery issues then or in the weeks after.

    Plaintiff’s newly-minted story inferring it was forced to depose Defendant on short notice

    due to Defendant’s production “deficiency” when Plaintiff never complained about any such

    thing is an attempt to manufacture an excuse for failure to timely bring the Motion to

    Compel. When Plaintiff’s rambling narrative is stripped of its smoke and mirrors, the

    Motion to Compel is seen for what it is: an untimely attempt to obtain what was never

    requested in discovery despite the opportunity to do so.

            Substantively, there are myriad reasons why the Motion to Compel should be denied.

    First, “financial data” requested from Defendant’s CRM system has already been produced.

    If Plaintiff is seeking to root around in Defendant’s CRM system, the discovery rules do not

    allow it. Second, Plaintiff seeks discovery on Defendant’s YEF (Year End Forms) product,

    but this case has only ever been about the TFC and PTS products. Plaintiff has known about

    the YEF product for years and requested no information. Third, Plaintiff’s request to review

    “source code” recently re-written in Javascript is frivolous. See infra, enough said. Fourth,

    regarding recent investment activity in Defendant by an outside third party (SFW Capital

    Partners), Plaintiff admits it has never requested it and has no basis to get it.



                                                     2
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 3 of 21 PageID 6112




    II.    RELEVANT BACKGROUND

           A.         Plaintiff’s 2014 Correspondence to Defendant and Complaints.

           From the beginning of the dispute that resulted in this patent infringement lawsuit,

    Plaintiff has been precise and specific about which of Defendant’s products it claims infringe

    its ‘615 and/or ‘393 Patents: Defendant’s TFC and PTS product and only those.

           On September 25, 2014, Plaintiff’s counsel sent Defendant a letter as a precursor to

    this 2015 lawsuit. In it, Plaintiff’s counsel indicated Plaintiff had conducted a detailed

    review of Defendant’s “products/services” to determine if they infringed Plaintiff’s patent(s)

    and focused on two products: (i) one responsible for “various payroll accounting functions,

    including the preparation and filing of payroll tax forms” (i.e., PTS); and (ii) “an installed

    software called the Tax Filing Center (“TFC”). Plaintiff’s counsel described how a copy of

    the TFC product was purchased on the open market, installed, and examined at length.

           In Plaintiff’s Complaint filed on February 13, 2015, Plaintiff alleged:

           The Green Shades products that infringe the ‘615 Patent are the TFC and the
           PTS, which are made, used, offered for sale, and sold by Green Shades, or
           made available by Green Shades for licensed use over the Internet.

    (Doc. 1, ¶ 12).

           Later, in Plaintiff’s Second Amended Complaint, filed on April 26, 2016, after

    Plaintiff’s review of paper discovery produced by Defendant and Plaintiff’s experts’ detailed

    review of the “source code” for both the TFC and PTS products at length; Plaintiff alleged:

           Defendant Green Shades makes, uses, sells, and offers to sell two different
           software product packages and operates the products and components of the
           products on computers and data processing systems in infringement of the
           [‘615] patent, as previously alleged herein. They are called the TFC and the
           PTS.
                                             ***


                                                  3
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 4 of 21 PageID 6113




            Defendant Green Shades makes, uses, sells, and offers to sell two different
            software product packages and operates the products and components of the
            products on computers and data processing systems in infringement of the
            [‘393] patent, as previously alleged herein. They are called the TFC and the
            PTS.

    (Doc. 62, ¶¶ 120, 141).

            B.       Plaintiff’s Paper Discovery Dating Back to 2015.

            Beginning many years ago, the parties propounded paper discovery upon each other.

    To date, Plaintiffs has served discovery upon Defendant, and Defendant has served two sets

    of interrogatories and two sets of document requests upon Plaintiff.1 This Motion to Compel

    only concerns certain requests set forth in Plaintiff’s first set of requests for production to

    Defendant, but information set forth in a supplemental response to one of Plaintiff’s first set

    of interrogatories is highly relevant to demonstrate how long Plaintiff has known in fact

    about Defendant’s YEF product for which it now untimely requests “source code.”

            On September 3, 2015, Plaintiff served its First Set of Interrogatories. Defendant

    served Responses and Objections to them on October 30, 2015 and Supplemental Responses

    on January 15, 2016. While Plaintiff’s First Set of Interrogatories are not technically the

    subject of the Motion to Compel, Defendant’s Supplemental Response to Interrogatory

    Number 2 has been in Plaintiff’s possession since January 2016 and provides information

    about several of its products, including the YEF (Year End Forms) product:

            YEF W-2, T4, and 1099 Editor (Forms Lite) – . . .[A] Microsoft Windows
            application created to allow the editing of W-2 and 1099 forms information

    1
      Far from the one-sided “hard fought” discovery “battle” falsely described in the Motion to Compel and its
    rambling and misleading context, in fact, Defendant has two motions to compel against Plaintiff, one for non-
    source code documents not produced, and another for production of relevant “source code” for Plaintiff’s other
    products prior to 2002 which, if Defendant’s theory proves true, will conclude this case (once again with
    prejudice) on the merits in favor of Defendant. These motions are pending and timely. (Doc. 140; Doc. 142).



                                                          4
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 5 of 21 PageID 6114




           for e-filing to tax agencies, as well as paper distribution to recipients, such as
           employees or vendors. Th[e] . . . same underlying core code . . . used in the
           TFC941 and 940 Editor (Legacy) with a tree node on the left and a visual
           representation of the physical form on the right. It did allow the user to print
           the forms (using Adobe PDF functionality) for distribution to recipients, such
           as employers or vendors, not tax agencies. It would also create the e-file for
           submission to tax agencies. This editor was available from 2004 to 2006.

           YEF W-2, T4, and 1099 Editors – This is an HTML web application that
           executes on a web server that allows the user to edit HTML fields for the
           underlying data for the respective W-2 or 1099 data. The editors are different
           HML web pages for form that are recreated to be similar in visual
           representation to their paper forms, but would be altered to allow for certain
           functionality. For example, the background image on the HTML would be an
           image taken from portions of a W-2 form for section of the form, but not for
           other sections. The editors exist so that end users can edit their data that can
           be e-filed or printed (using PDF functionality) for distribution to recipients,
           such as employees or vendors, not to tax agencies. These editors are available
           from 2006 until present.

    Defendant’s Supplemental Response to Interrogatory No. 2, (f)-(g).

           Also on September 3, 2015, Plaintiff propounded its First Set of Requests for

    Production of Documents (“First RFPs”) upon Defendant, setting forth 45 separate

    documents requests. On November 6, 2015, Defendant served Objections and Responses to

    Plaintiff’s First Set of Requests for Production, objecting to certain requests outright,

    agreeing to produce documents in respect to others, and objecting to other requests but

    agreeing to produce certain documents subject to the stated objections and without waiver of

    them. Defendant’s objections were served before certain changes to Fed. R. Civ. P. 26(b)(1),

    notably language adopting a “proportional to the needs of the case” standard, took effect on

    December 1, 2015 (meaning Defendant’s objections to relevancy, failure to be reasonably

    calculated to lead to the discovery of admissible evidence, vagueness, et cetera, are intact

    given that the language of the Rule had not yet taken effect) .



                                                   5
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 6 of 21 PageID 6115




            Plaintiff admits that its Motion to Compel rests upon only six2 Requests set forth in

    its First RFPs: Request Nos. 22, 24, 25, 26, 8, and 20. The first four provide:

            Request No. 22: All documents that relate to any offer for sale or sales-
            related proposal for any version of any Product-at-Issue during the relevant
            time period, including without limitation competitive bids, requests for
            proposal, or requests for information to any potential or actual customer, and
            including documents showing identity of such customers and the details of the
            offer or proposal.

            Request No. 24: Documents reflecting actual sales units, revenues and
            average selling price of each Product-at-Issue by customer for each year
            during the relevant time period.

            Request No. 25: Documents reflecting actual sales units, revenue and
            average selling price of each Product-at-Issue by geographic territory during
            the relevant time period.

            Request No. 26: Documents reflecting actual sales units, revenue and
            average selling price and related costs for products and services sold in
            conjunction with Product-at-Issue during the relevant time period.

    Plaintiff’s First RFPs, Nos. 22, 24-26.

            On October 3, 2015, Defendant objected to Request Nos. 22, 24, 25, and 26, and on

    January 20, 2016, Plaintiff moved to compel (“2016 Motion to Compel”) on Defendant’s

    objections to those four Requests. (Doc. 49). More than two years later, the Court ruled on

    Plaintiff’s 2016 Motion to Compel and overruled Defendant’s objections to Request No. 22,

    24, 25, and 26, as discussed, infra.



    2
      On pages 4, 8, and 18 of the Motion to Compel, Plaintiff purports to rely on Request No. 40 of the First RFPs,
    but: (i) never quotes Request No. 40 in violation of this Court’s Local Rules, see M.D. Fla. L.R. 3.04(a)(motion
    to compel discovery shall include quotation in full of each request for production); (ii) never mentions how
    Request No. 40 relates to the Motion to Compel. See generally, Motion to Compel, & at 4, 8, 18. Request No.
    40 sought “comparisons” between Defendant’s products and Plaintiff’s ‘615 or ‘393 Patents, and even Plaintiff
    would have to acknowledge that discovery has established there were no such documents because Defendant
    had no idea who Plaintiff was much less that it had any purported patented inventions. References to Request
    No. 40 should be disregarded by the Court in considering the Motion to Compel and this Response.



                                                           6
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 7 of 21 PageID 6116




            The remaining two Request Nos. 8 and 20 Plaintiff relies upon in the Motion to

    Compel and Defendant’s corresponding responses and objections (never challenged until

    11:05 p.m. on May 20, 2019, 55 minutes before the fact discovery cutoff) provide:

            Request No. 8: Documents regarding demand for each Product-at-Issue and
            feature thereof, factors considered by customers in connection with the
            purchase of any Products-at-Issue, or advantages, benefits, weaknesses and
            limitations of each Product-at-Issue.

            Response and Objections: Green Shades objects to this Request as overly
            broad, unduly burdensome, not reasonably calculated to lead to the discovery
            of admissible evidence, vague and ambiguous as to the terms advantages,
            benefits, weaknesses and limitations” and insofar as it seeks information
            subject to the attorney-client privilege and/or the work product doctrine.
            Green Shades also objects to this Request as worded because it cannot and
            does not know what factors each and every customer may have considered
            when purchasing its product. Subject to and without waiver of these
            objections, and subject to prior agreement of counsel, collection and
            production of non-privileged responsive documents will be made at a
            mutually agreeable place and time. Green Shades reserves the right to
            supplement this response in accordance with applicable rules.

            Response No. 20: All source code for each version of each Product-at-Issue
            for the relevant period, including all source code for all associated software or
            files necessary to allow each Product-at-Issue to function as intended.

            Response and Objection: Green Shades objects to this Request as overly
            broad in its request for source code for all associated software or files.
            Subject to prior agreement of counsel, collection and production of responsive
            documents will be made at a mutually agreeable place and time. Green
            Shades reserves the right to supplement this response in accordance with
            applicable rules.

    Plaintiff’s First RFP’s 8, 20 & Defendant’s Corresponding Response and Objections.3




    3
     Plaintiff’s First RFPs and Defendant’s Responses and Objections are attached as exhibits to Plaintiff’s 2016
    Motion to Compel. (Doc. 49); see infra.



                                                         7
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 8 of 21 PageID 6117




           C.      Defendant’s First Discovery Responses and the Two Year Case Hiatus.

           Plaintiff’s Motion to Compel is disingenuous from the outset and attempts to paint a

    false narrative and portray Defendant (and counsel) in a bad light as to Defendant’s discovery

    compliance. Motion to Compel, at 1, 7, 14, 18. Clearly, Plaintiff has employed a strategy of

    complaining about a document production dispute that did not happen, to then shift focus to

    the unsupported mantra that “Plaintiff needs these documents and does not have them,”

    regardless of whether Plaintiff requested or is entitled to them. Plaintiff’s false statement it

    did not receive Defendant’s discovery until “after telephone conferences, deficiency letters,

    and the passage of more than eight months” is blatantly false. Id.

           In any case, what really happened: On February 5, 2016, Defendant, through counsel

    produced more than 145,000 documents responsive to Plaintiff’s requests. On October 30,

    2015, November 6, 2015, and January 15, 2016, Defendant timely responded to Plaintiff’s

    multiple rounds of paper discovery and even supplemented certain responses with further

    detail. On August 22, 2018 and August 27, 2018, Plaintiff produced 205,281 pages in

    discovery, then another 18,551 documents on March 28, 2019, and 88,052 documents on

    April 1, 2019. All in, Defendant has produced more than more than 500,000 pages of

    documents to Plaintiff in response to Plaintiff’s First RFP and others. Further, Plaintiff’s

    experts were permitted to travel to Jacksonville, Florida and review Defendant’s PTS and

    TFC “source code” (the only “source code” Plaintiff ever requested to review) at length and

    for weeks. To charge, as Plaintiff and its lead counsel do now, that Defendant has not fully

    and fairly complied with its discovery obligations is disingenuous and false.




                                                   8
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 9 of 21 PageID 6118




           In January 2016, counsel for Plaintiff and Defendant disagreed with respect to

    Plaintiff’s entitlement to documents sought by four of Plaintiff’s 45 Requests set forth in

    Plaintiff’s First RFP, namely Request Nos. 22, 24, 25, and 26. Plaintiff filed the 2016

    Motion to Compel addressing only those 4 Requests. (Doc. 49). On February 8, 2016,

    Defendant responded in opposition to the 2016 Motion to Compel. (Doc. 54).

           On March 30, 2016, this case came to a screeching halt when this Court entered its

    Order granting Defendant’s Dispositive Motion to Dismiss Amended Complaint Under 35

    U.S.C. § 101 and Judgment for Defendant. (Doc. 59; Doc. 20). In the Order, the Court: (i)

    held that Plaintiff’s “’615 and ‘393 Patents to be drawn to ineligible subject matter under 35

    U.S.C. § 101; (ii) held that subject matter ineligibility under § 101 is a question of law and

    there were no other allegations; and (iii) dismissed the case with prejudice. (Doc. 59, at 31).

           Other than Plaintiff’s April 26, 2016 filing of a “Second Amended Complaint”

    without leave of Court to do so (Doc. 62), this case stood as dismissed with prejudice for

    more than two years while the parties litigated the case on appeal to the Federal Circuit Court

    of Appeals. On or about June 29, 2018, this Court reactivated the case by entering an Order

    noting that the Federal Circuit had vacated the dismissal of Plaintiff’s Amended Complaint

    and deemed Plaintiff’s Second Amended Complaint filed. (Doc. 86).

           D.      The Magistrate Judge’s Order on Plaintiff’s 2016 Motion to Compel.

           After the Court entered its Order reactivating the case and establishing amended

    pleading and response deadlines, the Magistrate Judge turned to Plaintiff’s 2016 Motion to

    Compel, which had been filed and fully briefed before the Court dismissed the case with

    prejudice in March 2016. On August 2, 2018, the Magistrate Judge: (i) found that the



                                                   9
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 10 of 21 PageID 6119




     discovery sought by Plaintiff in Request Nos. 22, 24, 25, and 26 of the First RFPs may be

     relevant to Plaintiff’s damages claims in establishing a reasonable royalty rate; (ii) overruled

     Defendant’s objections to Request Nos. 22, 24, 25, and 26 as a result; (iii) noted that

     Defendant’s confidentiality and business sensitivity concerns were legitimate and

     Defendant’s opposition to the 2016 Motion to Compel “substantially justifiable; (iv)

     determined that the “Attorney’s Eyes Only” protections of the Joint Protective Order in place

     would accommodate confidentiality concerns; and (v) ordered Defendant to produce

     responsive documents within 20 days. (Doc. 96).

            As stated, supra, within the time frame set forth by the Magistrate Judge and in full

     compliance with the Order (Doc. 96), Defendant produced thousands of pages of documents

     responsive to Request Nos. 22, 24, 25, and 26 in addition to the hundreds of thousands of

     page of documents Defendant had already produced in discovery.

            E.      Spring and Summer 2019 Resumed Discovery.

            Following the Markman hearing before the Court on February 27, 2019 regarding

     complex claims construction issues, counsel for the parties turned back to fact discovery

     matters in contemplation of the May 20, 2019 discovery cutoff established by the Court.

     Both parties produced additional documents to the other.

             On April 2, 2019, after Plaintiff’s counsel received certain of Defendant’s

     supplemental documents, and then noticed Defendant’s depositions, including a 71-topic

     Fed. R Civ. P. 30(b)(6) notice and notices for seven other corporate employees of Defendant,

     including Defendant’s Co-CEOs. The depositions were originally scheduled for the weeks of

     April 15 and 22. Due to a production mistake by Defendant’s eservices vendor, Defendant’s



                                                   10
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 11 of 21 PageID 6120




     productions included privileged documents, Plaintiff’s counsel called the issue to

     Defendant’s counsel’s attention, a “clawback” was instituted, and the privileged documents

     that should not have been included were removed, and the error was fixed. Plaintiff’s

     counsel, however, requested that Defendant re-scheduled the depositions for later dates to

     provide more time for preparation and document review, and Defendant’s counsel readily

     agreed to shift the schedule. There was no more to the issue than that, and Plaintiff’s counsel

     did not complain about anything at the time.

             The new schedule for Defendant’s depositions was set and Plaintiff deposed

     Defendant’s corporate representatives and multiple fact witnesses4 on April 22, 23, 24, 25,

     26, and 29, 2019 in Jacksonville, Florida. Plaintiff’s counsel cancelled the last deposition of

     a former Defendant employee to be held on April 30 because he decided he did not need it.

     Importantly, Plaintiff’s counsel closed every deposition, never raised any discovery issues or

     deficiencies during any of the depositions, and had full and fair opportunity to do so.

             As Plaintiff’s counsel had, Defendant’s counsel also requested a shift in the

     previously agreed-upon schedule for Plaintiff’s 30(b)(6) corporate representative and other

     witnesses depositions so that Plaintiff could have time to “re-harvest” “source code” for

     certain of its products it had agreed to provide to Defendant (but later reneged). Counsel for

     the parties agreed to a new schedule as they had with Defendant’s witnesses, and Defendant

     deposed Plaintiff’s corporate representatives and multiple fact witnesses on May 7, 2019 in



     4
       Importantly, none of the noticed depositions of Defendant’s corporate representative or fact witnessed
     required the production of documents, as they were not noticed duces tecum and Plaintiff’s 30(b)(6) notice did
     not request documents nor could it have because it was not propounded 30 days or more prior to the deposition
     date. See Fed. R. Civ. P. 30(b)(6).



                                                          11
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 12 of 21 PageID 6121




     Jacksonville Florida, and May 9, 10, 14, 15, 16, and 20 in Grand Forks, North Dakota, where

     Plaintiff maintains its principal office and headquarters.

            F.      Plaintiff’s Untimely Local Rule 3.01(g) Contact and Motion to Compel.

            As stated, supra, Plaintiff’s counsel started and finished Defendant’s depositions

     between April 22 and April 29, 2019.           Plaintiff deposed Defendant’s sole corporate

     representative and co-CEO on April 23-24, 2019 and the other co-CEO on April 26, 2019.

            Weeks later, at 8:24 p.m. on Sunday night, May 12, 2019, with full knowledge that

     Defendant’s counsel were getting on planes to travel to Grand Forks, North Dakota for a full

     second week of depositions of Plaintiff’s corporate representatives and witnesses, Plaintiff’s

     counsel sent an email attaching a May 12, 2019 letter purporting to raise the discovery issues

     that are the subject of the Motion to Compel for the very first time. Nowhere in the text of

     the letter does Plaintiff identify what it now claims as the basis for the Motion to Compel –

     that the sought information is responsive to Request Nos. 22, 24, 25, 26, 8, or 20.

            Plaintiff’s counsel’s cover email requested LR 3.01(g) conference while Defendant’s

     counsel was taking the remaining depositions of Plaintiff’s multiple remaining witnesses.

     Notwithstanding being in the middle of taking back-to-back depositions, Defendant’s counsel

     held a LR 3.01(g) conference call with Plaintiff’s counsel immediately after the conclusion of

     the last deposition of Plaintiff’s witnesses on Monday, March 20, 2019 at 2:30 p.m. EDT.;

     similar to the earlier letter, there was no discussion of Request Nos. 22, 24, 25, 26, 8, or 20 as

     the purported basis for production, only that Plaintiff wanted the information. The Motion to

     Compel followed later that evening at 11:05 p.m. on May 20, 2019.




                                                    12
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 13 of 21 PageID 6122




     III.   ARGUMENT

            A.      Plaintiff’s Motion to Compel is Untimely and Violates the Local Rules.

            As stated, supra, this Court warns that parties not to wait until the last minute to bring

     discovery disputes before it:

            All requests and motions pertaining to discovery shall be filed so that the
            discovery will be due prior to the completion date and any disputes which
            require Court intervention shall be made by proper motion immediately.

     (Doc. 99, at 1). Indeed, federal district courts within the Middle District of Florida uniformly

     hold that unexplained delays in waiting to bring a motion to compel after a discovery dispute

     has surfaced render such a motion untimely. Goers v. L.A. Entertainment Group, 2017

     WL2578649, *3 (M.D. Fla. June 14, 2017; see also Brown v. Jacobs Engineering, Inc., 401

     Fed. Appx. 478 (11th Cir. 2010) (affirming district court’s denial of motion to compel where

     movant waited until discovery deadline to move to compel despite discovering grounds to

     compel five days before discovery cutoff). Moreover, there is no tolling period recognized

     by parties’ informal attempts to resolve a dispute; rather, the measure is from the time the

     discovery dispute comes to light and the filing of the motion to compel. Safari Ltd. V.

     Adonix Transcomm, Inc., 2011 WL 465334, *2 (S.D. Fla. Feb. 4, 2011).

            Here, the Court’s own Scheduling Order requires a motion to compel be filed

     immediately upon a party learning of a discovery dispute. (Doc. 99, at 1). By Plaintiff’s

     own admission, Plaintiff’s counsel learned of the CRM database at least during the

     deposition of Defendant’s corporate representative and Co-CEO, Matthew Kane, on April 24,

     2019. Plaintiff brought the Motion to Compel close to midnight on May 20, 2019, the last

     day of fact discovery. Motion to Compel, at 7; Ex. E. Twenty-six days intervened between



                                                   13
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 14 of 21 PageID 6123




     the deposition testimony and the filing date of the Motion to Compel. Plaintiff’s request is

     untimely under the Scheduling Order and Middle District of Florida case law construing

     similar situations.5 The timing is worse for Plaintiff on the YEF product – Defendant

     disclosed the YEF product and its functionality in Interrogatory Responses delivered to

     Plaintiff on or about January 15, 2016, more than three years ago. Even by Plaintiff’s own

     account, Plaintiff’s counsel learned about the YEF product during the depositions of Mr.

     Kane on April 23 and April 24, 2019 and Defendant’s other Co-CEO, David Rojas, on April

     26, 2019. Motion to Compel, at 15. More than three full weeks passed between these

     depositions and the filing date of the Motion to Compel. The same goes for Plaintiff’s

     request for information about SFW Capital Partners. Motion to Compel, Ex. G (Plaintiff

     learned from Mr. Kane about SFW Capital Partners in April 23, 2019 deposition testimony,

     twenty-seven days before the filing of the last-minute Motion to Compel).6

             In addition to being untimely, Plaintiff’s late Sunday night May 12, 2019 letter

     purporting to constitute a “good faith” conference pursuant to Local Rule 3.01(g) and

     subsequent conference call on May 20, 2019, the last day of fact discovery, failed to satisfy

     the “good faith” effort required by the Rule. Plaintiff’s counsel never referred either in the

     letter or the call to what it now contends support its Motion to Compel – Request Nos. 22,




     5
       As pointed out by the Safari court, supra, the measuring stick is between when the discovery dispute comes to
     light and the filing of the motion to compel, and informal efforts, even if required by local rule (here, Local
     Rule 3.01(g)), do not toll the timeline in considering the timeliness of the motion to compel when filed.
     6
       Lastly, Defendant need not address the new Javascript source code issue because Defendant’s counsel already
     agreed to produce it and it should note be a subject of the Motion to Compel. See discussion, infra, III.E.




                                                           14
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 15 of 21 PageID 6124




     24, 25, 26, 8, and 20, which were not mentioned in either communication.7 This is a blatant

     failure to comply with the calling and purpose of Local Rule 3.01(g) and its good faith

     conferral requirements prior to filing a motion to compel. See M.D. Fla. Local Rule 3.01(g).

              B.       Defendant Has Fully Complied with Producing Documents Responsive to
                       Request Nos. 22, 24, 25, and 26 of Plaintiff’s First RFPs.

              As stated, supra, the Magistrate Judge ordered Defendant to produce documents

     responsive to Request Nos. 22, 24, 25, and 26 within 20 days from August 2, 2018. (Doc.

     96). Defendant complied, and produced at least 82,000 responsive documents.

              But, simply because Plaintiff learned that Defendant has an internal system it calls its

     CRM system during the deposition of Mr. Kane on April 23 and 24, 2019, Plaintiff accuses

     Defendant of not producing responsive documents. There is no basis for this claim.

              First, Plaintiff falsely claims that during Mr. Kane’s deposition, Plaintiff’s counsel

     “requested additional documents and information” and “Defendant’s counsel did not object.”

     Motion to Compel, at 6. Plaintiff points to Exhibit E to the Motion to Compel, where

     Plaintiff’s counsel questions Mr. Kane about the CRM system, but nowhere does he ever ask

     Mr. Kane or Defendant’s counsel for “additional documents and information” and neither

     Mr. Kane nor Defendant’s counsel ever agreed to do so. See Motion to Compel, Ex. E.8


     7
       Plaintiff further misrepresents the interaction between counsel in this regard by asserting that “Defendant has
     not responded to Plaintiff’s [May 12, 2019] letter.” Motion to Compel 4. This is demonstrably false.
     Defendant had multiple in person conversations during the week of May 13 through 17, 2019, culminating in
     the scheduled good faith conference call on May 20, 2019, that further culminated in a written email between
     Plaintiff’s and Defendant’s counsel summarizing the call and setting out each side’s respective positions. See
     Ex. A, Email between John Lunseth, Esq. and Joseph Bain, Esq. dated May 2019.
     8
        Plaintiff further grossly overreaches by stating “Defendant should be ordered to produce all CRM data and
     Discounting Manuals.” Motion to Compel, at 9. Plaintiff knows full well from deposing Mr. Kane that the
     CRM system includes much more business information and data that is responsive to Request Nos. 22, 24, 25,
     and 26. And, worse, Plaintiff does not even explain what “Discounting Manuals” are and how they are
     responsive to any document request or germane to any issue in this case.



                                                           15
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 16 of 21 PageID 6125




             Second, Plaintiff’s Motion to Compel simply launches into a rehash of its argument in

     the 2016 Motion to Compel to support its claim to information requested by Request Nos. 22,

     24, 25, and 26 of the First RFPs. This is old news: the Magistrate Judge already overruled

     Defendant’s objections, but, more to the point, Plaintiff has already produced thousands and

     thousands of pages of documents responsive to these Requests. Perhaps what Plaintiff is

     really requesting is that it be given free access to roam through Defendant’s proprietary CRM

     database, running searches that it would like to run, and looking without restraint at

     Defendant’s documents, any of them, kept within the system in the ordinary course of

     business. This is not the way the Federal Rules of Civil Procedure operate. Defendant

     exercised its absolute right to produce documents responsive to Request Nos. 22, 24, 25, and

     26 in such a way as to correspond to the requested categories; Plaintiff, as requesting party,

     simply has no right to request that documents be produced in a different way. See Fed. R.

     Civ. P. 34(b); Mizner Grand Condominium Ass’n, Inc. v. Travelers Property & Cas. Co. of

     America, 270 F.R.D. 298, 700 (S.D. Fla. 2010) (party responding to discovery request has

     option of producing documents as kept in the ordinary course of business or as corresponding

     to the categories of the requests).9

             C.       Plaintiff Is Not Entitled to Defendant’s YEF Product “Source Code”

              As set forth, supra, Plaintiff, the Master of Its Complaint in this case, framed its

     entire patent infringement case, from initial pre-suit correspondence to Defendant, to the

     9
      To the extent Plaintiff contends that Request No. 8 of the First RFPs supports it newly-minted claim for “all
     CRM Data” and a free pass to go rooting around in Defendant’s business systems at the thirteenth hour, Request
     No. 8 (demand premised upon “factors considered by customers in connection with the purchase of any
     Product-at-Issue,” etc.), the language of the Request is hopelessly vague, Defendant so objected to it as such
     with specificity in October 2015, and Plaintiff has never challenged that objection (and does not do so in the
     Motion to Compel). Any reliance on Request No. 8 is as misplaced as it is improper and untimely.



                                                          16
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 17 of 21 PageID 6126




     filing of the Complaint, the Amended Complaint, and the Second Amended Complaint in

     2016, around Defendant’s TFC and PTS products. Moreover, Defendant’s Interrogatory

     Responses served more than 3 years ago before the filing of the Second Amended Complaint,

     specifically identified the YEF products. Sitting on its hands for years and waiting until fifty

     minutes before the fact discovery cutoff in this 4 year old case to raise the YEF Product

     “source code” for the first time with the Court is the textbook definition of waiver. See, e.g.,

     Pfeil v. Rogers, 757 F.2d 850, 857 (7th Cir. 1985) (party waives discovery rights where

     failure is due to its own lack of diligence in securing discoverable information).

            Moreover, Plaintiff never sought the YEF Product “source code.” Request No. 8 of

     the First RFPs requests “source code” for the “Products-at-Issue,” which the parties and their

     counsel have agreed in writing and in discovery means the TFC and the PTS products.

     Indeed, Plaintiff requested to review Defendant’s TFC and PTS “source code” specifically

     pursuant to Request No. 8 in 2016 and again in 2018 and Defendant complied. Simply put,

     no timely discovery request for the requested information was ever made for the YEF

     product “source code,” so no motion to compel its production can lie here. See McLane v.

     Ethicon Endo-Surgery, Inc., 2014 WL 12623667, *4 (M.D. Fla. 2014) (opposing party must

     have requested a document in order for a party to be compelled to produce that document).

            Worse for Plaintiff, Plaintiff admits it had full and fair access to Plaintiff admits that

     its experts previously examined the source code for the true products at issue PTS and TFC

     and viewed the YEF module. (Doc. 144, at 16). These previous inspections of Defendant’s

     code spanned two months and Plaintiff’s experts were able to fully discern the architecture,

     functions, and operations of the code, including the YEF module used in connection with the



                                                   17
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 18 of 21 PageID 6127




     PTS and TFC.        Indeed, Plaintiff’s infringement contentions demonstrate a detailed

     understanding of the structure and function of all the code that was produced and included no

     mention of the YEF Module. Plaintiff’s experts had the ability to determine the function and

     operation of all the produced code, including the YEF module and any purported screen

     editing. This function was not suddenly learned at the May 2019 depositions, which are

     clearly only cited to obscure Plaintiff’s substantial delay in seeking to compel information

     about Defendant’s product line within its possession for years.          Further, the deposition

     testimony cited (Doc. 144, Exhibit G) makes no mention of this purported editing function.

            D.      Plaintiff Is Not Entitled to Defendant’s Recent Investor Information.

            Although Plaintiff purports to seek an Order from this Court compelling the

     production of information concerning SFW Capital Partner and an investment in Plaintiff that

     it recently made, Plaintiff admits it has no basis for the request and has not requested the

     information in discovery. Specifically, on page 9 of the Motion to Compel, Plaintiff creates a

     chart purporting to identify each of its four categories of information sought in the Motion to

     Compel, CRM data, “source code” for the YEF product, newly written Javascript “source

     code” for PTS/TFC (a complete red herring, see infra), and SFW Capital Partners

     information, setting out a “Corresponding Rule 34 Request” for each.

            For the SFW Capital Partners issue, Plaintiff lists as follows:

     Category of Current Request                          Corresponding Rule 34 Request

     Major Interest Purchased by SFW

     See Motion to Compel, at 9.




                                                   18
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 19 of 21 PageID 6128




            Yes, Plaintiff left the “Corresponding Rule 34 Request” field blank. That is because

     Plaintiff has no “Corresponding Rule 34 Request” in its discovery requests in this case where

     it requested the information. The Court cannot compel the production of documents Plaintiff

     did not request in discovery. See McLane, supra.

            E.      Defendant Agreed to Produce PTS/TFC Javascript “Source Code.”

            On April 16, 2019, before Plaintiff took any of Defendant’s depositions, Defendant’s

     counsel emailed Plaintiff’s counsel and stated:

            In preparation for the depositions next week, we learned that Green Shades
            has recently changed the underlying technology . . .[to] technology that
            includes HTLM5, CSS, sand TypeScript (which is a superset of JavaScript). . .
            . If Aatrix wishes to have its experts inspect this changed technology, please
            let us know when and we can make it available in our Jacksonville office.

     Motion to Compel, Ex. F (emphasis added). Plaintiff attached this email to its Motion to

     Compel. Id. Plaintiff’s request either a mistake or a disingenuous red herring.

            After Defendant’s counsel’s April 16, 2019 email, on Monday, May 20, 2019,

     Plaintiff’s counsel again confirmed that Plaintiff’s experts could review the new Javascript

     “source code,” and Defendant’s counsel confirmed again what he had offered more than a

     month before in his April 16, 2019 email. Plaintiff’s May 20, 2019 email to Defendant’s

     counsel confirming the contents and position statements set forth by each in the Local Rule

     3.01(g) conference earlier that date further confirms the same arrangement. Ex. A. Why

     Plaintiff saw fit to include this issue in its Motion to Compel is a mystery: it was raised by

     Defendant’s counsel, the new “source code” was offered for inspection, and counsel for the

     parties had confirmed it before this Motion to Compel was ever filed. This is a false dispute




                                                   19
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 20 of 21 PageID 6129




     where there never was one, coupled with an improper demand for the YEF product code in

     an effort to add an air of legitimacy to the YEF “source code” claim is has no basis to assert.

     IV.    CONCLUSION

            For all the foregoing reasons and authorities, Defendant Green Shades Software, Inc.

     respectfully requests that this Court enter an Order denying Plaintiff Aatrix Software, Inc.’s

     Motion to Compel Production of Documents.

            Dated: June 3, 2019.

                                                          Respectfully submitted,

                                                          /s/Jeffrey S. York
                                                          H. Timothy Gillis
                                                          Trial Counsel
                                                          Florida Bar No. 133876
                                                          Jeffrey S. York
                                                          Trial Counsel
                                                          Florida Bar No. 0987089
                                                          Shutts & Bowen LLP
                                                          1022 Park Street, Suite 308
                                                          Jacksonville, Florida 32204
                                                          Phone: (904) 899-9926
                                                          Fax: (904) 899-9965
                                                          tgillis@shutts.com
                                                          jyork@shutts.com

                                                          -and-

                                                          Joseph W. Bain
                                                          Trial Counsel
                                                          Florida Bar No. 860360
                                                          Shutts & Bowen LLP
                                                          525 Okeechobee Blvd.
                                                          West Palm Beach, FL 33401
                                                          jbain@shutts.com

                                                          Attorneys for Defendant
                                                          Green Shades, Software, Inc.



                                                   20
Case 3:15-cv-00164-HES-MCR Document 145 Filed 06/03/19 Page 21 of 21 PageID 6130




                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that, on June 3, 2019, I electronically filed the foregoing with

     the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in Civil

     and Criminal Cases of this Court by using the CM/ECF System, which will send a notice of

     electronic filing to all counsel of record.


                                                        /s/Jeffrey S. York
                                                        Attorney




                                                   21
